UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM 10-Q/A Amendment No. 1 (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2011 OR o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-12247 SOUTHSIDE BANCSHARES, INC. (Exact name of registrant as specified in its charter) TEXAS 75-1848732 (State or other jurisdiction of (I.R.S. Employer incorporation or organization) Identification No.) 1201 S. Beckham, Tyler, Texas (Address of principal executive offices) (Zip Code) 903-531-7111 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filer o Accelerated filerx Non-accelerated filer o Smaller reporting company o (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x The number of shares of the issuer's common stock, par value $1.25, outstanding as of October 31, 2011 was 16,465,690 shares. Explanatory Note This Amendment No. 1 on Form 10-Q/A amends the Quarterly Report on Form 10-Q for the period ended September 30, 2011, which was originally filed with the Securities and Exchange Commission (the “SEC”) on November 8, 2011 (the “Original Filing”).This amendment is being filed to reflect the restatement of i) the quarterly results of Southside Bancshares, Inc. (the “Company”), as discussed in Note 2 to the unaudited consolidated financial statements contained herein, and ii) other information related to such restated financial information.Except for Items 1, 2 and 4 of Part I and Item 6 of Part II, no other information included in the Original Filing is amended by this Form 10-Q/A. During the preparation of the Form 10-K for the year ended December 31, 2011 (the “2011 Form 10-K”), the Company determined that in periods prior to December 31, 2011, it incorrectly accounted for securities acquired with a significant purchase premium that included an embedded derivative. These securities were mainly acquired in 2010 and 2011. Pursuant to GAAP, the Company is required to bifurcate and account for the embedded derivative separately or to account for the securities including the embedded derivative at fair value through income, if the bifurcation was impractical.The Company determined that valuing the embedded derivative separately was not readily identifiable and measurable and as such, cannot be bifurcated.Therefore, the Company determined that all securities meeting the above criteria should be reflected at fair value with the change in fair value reflected through income. In addition, the Company determined that during the first three quarters of 2011, it incorrectly priced securities acquired with a significant premium and did not account for the impairment of FHLB advance option fees that became impaired during the third quarter of 2011. The Company evaluated the effect of these three errors and concluded that they were immaterial to any of the previously issued consolidated financial statements except for the unaudited consolidated financial statements included in the Company’s Quarterly Reports on Form 10-Q for the periods ended March 31,June 30, and September 30, 2011.Accordingly, on March 8, 2012, the Company filed a Form 8-K reporting that the Audit Committee of the Board of Directors of the Company determined based on the recommendation of management, that the Company should restate its unaudited consolidated financial statements in each of these Quarterly Reports on Form 10-Q.In addition, the Company revised its 2010 consolidated financial statements in the 2011 Form 10-K to correct for these errors. See Note 2 – Restatement to Previously Issued Financial Statements contained in the Notes to Financial Statements included in this Form 10-Q/A which further describes the effect of this restatement. Pursuant to Rule 12b-15 of the Securities Exchange Act of 1934, as amended, this Form 10-Q/A includes new certifications by our principal executive officer and principal financial officer under Sections 302 and 906 of the Sarbanes-Oxley Act of 2002. Except for the items noted above, no other information included in the Original Filing is being amended by this Form 10-Q/A. This Form 10-Q/A continues to speak as of the date of the Original Filing and we have not updated the filing to reflect events occurring subsequent to the date of the Original Filing other than those associated with the restatement of the Company’s financial statements.Accordingly, this Form 10-Q/A should be read in conjunction with the Company’s filings with the SEC subsequent to the Original Filing, including any amendments to those filings. 1 TABLE OF CONTENTS PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS 2 ITEM 2.MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 38 ITEM 3.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 56 ITEM 4.CONTROLS AND PROCEDURES 57 PART II.OTHER INFORMATION 58 ITEM 1.LEGAL PROCEEDINGS 58 ITEM 1A.RISK FACTORS 58 ITEM 2.UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 58 ITEM 3.DEFAULTS UPON SENIOR SECURITIES 58 ITEM 4.(REMOVED AND RESERVED) 58 ITEM 5.OTHER INFORMATION 58 ITEM 6.EXHIBITS 58 SIGNATURES 60 EXHIBIT INDEX 61 EXHIBIT 23.1 - CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM EXHIBIT 31.1 – CERTIFICATION PURSUANT TO SECTION 302 EXHIBIT 31.2 – CERTIFICATION PURSUANT TO SECTION 302 EXHIBIT 32 – CERTIFICATION PURSUANT TO SECTION 906 Table of Contents PART I.FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (UNAUDITED) (in thousands, except share amounts) September 30, December 31, ASSETS (Restated) Cash and due from banks $ $ Interest earning deposits Total cash and cash equivalents Investment securities: Available for sale, at estimated fair value Held to maturity, at amortized cost Mortgage-backed and related securities: Available for sale, at estimated fair value Securities carried at fair value through income Held to maturity, at amortized cost FHLB stock, at cost Other investments, at cost Loans held for sale Loans: Loans Less:allowance for loan losses (18,189 ) (20,711 ) Net Loans Premises and equipment, net Goodwill Other intangible assets, net Interest receivable Deferred tax asset – Other assets TOTAL ASSETS $ $ LIABILITIES AND EQUITY Deposits: Noninterest bearing $ $ Interest bearing Total Deposits Short-term obligations: Federal funds purchased and repurchase agreements FHLB advances Other obligations Total Short-term obligations Long-term obligations: FHLBadvances Long-term debt Total Long-term obligations Deferred tax liability – Other liabilities TOTAL LIABILITIES Off-Balance-Sheet Arrangements, Commitments and Contingencies (Note 11) Shareholders' equity: Common stock - $1.25 par, 40,000,000 shares authorized, 18,489,528 shares issued in 2011 and 17,660,312 shares issued in 2010 Paid-in capital Retained earnings Treasury stock (2,023,838 shares at cost) (28,377 ) (28,377 ) Accumulated other comprehensive income (loss) (6,293 ) TOTAL SHAREHOLDERS' EQUITY Noncontrolling interest – TOTAL EQUITY TOTAL LIABILITIES AND EQUITY $ $ The accompanying notes are an integral part of these consolidated financial statements. 2 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF INCOME (UNAUDITED) Three Months Nine Months (in thousands, except per share data) Ended September 30, Ended September 30, (Restated) (Restated) Interest income Loans $ Investment securities – taxable 11 20 49 72 Investment securities – tax-exempt Mortgage-backed and related securities FHLB stock and other investments 50 59 Other interest earning assets 2 4 15 19 Total interest income Interest expense Deposits Short-term obligations Long-term obligations Total interest expense Net interest income Provision for loan losses Net interest income after provision for loan losses Noninterest income Deposit services Gain on sale of securities available for sale Gain on sale of securities carried at fair value through income – – Total other-than-temporary impairment losses – – – (39 ) Portion of loss recognized in other comprehensive income (before taxes) – – – (36 ) Net impairment losses recognized in earnings – – – (75 ) Fair value gain (loss) – securities – – FHLB advance option impairment charges (7,819 ) – (7,819 ) – Gain on sale of loans Trust income Bank owned life insurance income Other Total noninterest income Noninterest expense Salaries and employee benefits Occupancy expense Equipment expense Advertising, travel & entertainment ATM and debit card expense Director fees Supplies Professional fees Postage Telephone and communications FDIC Insurance Other Total noninterest expense Income before income tax expense Provision for income tax expense Net income Less: Net income attributable to the noncontrolling interest – (252 ) (1,358 ) (1,301 ) Net income attributable to Southside Bancshares, Inc. $ Earnings per common share – basic $ Earnings per common share – diluted $ Dividends paid per common share $ The accompanying notes are an integral part of these consolidated financial statements. 3 Table of Contents SOUTHSIDE BANCSHARES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN EQUITY (UNAUDITED) Accu- (in thousands, except share amounts) mulated- Common Stock Paid In Capital Retained Earnings Treasury Stock Other Compre- hensive Income (Loss) Noncon- trolling Interest Total Equity Balance at December 31, 2009 $ ) $ $ $ Comprehensive income: Net Income Net unrealized gains on available for sale securities, net of tax Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax (14,966 ) (14,966 ) Noncredit portion of other-than-temporary impairment losses on available for sale securities, net of tax 23 23 Reclassification of other-than-temporary impairment charges on available for sale securities included in net income, net of tax 49 49 Adjustment to net periodic benefit cost, net of tax Total comprehensive income Issuance of common stock (136,419 shares) Purchase of common stock (255,377 shares) (4,716 ) (4,716 ) Tax benefit of incentive stock options Capital distribution to noncontrolling interest shareholders (310 ) (310 ) Dividends paid on common stock ($0.51 per share) (7,916 ) (7,916 ) Stock dividend declared (15,513 ) – Balance at September 30, 2010 $ ) $ $ $ Balance at December 31, 2010 $ ) $ ) $ $ Comprehensive income: Net Income Net unrealized gains on available for sale securities, net of tax Reclassification adjustment for gains on sales of available for sale securities included in net income, net of tax (5,902 ) (5,902 ) Adjustment to net periodic benefit cost, net of tax Total comprehensive income Issuance of common stock (44,352 shares) 56 Stock compensation expense Tax benefit of incentive stock options 2 2 Capital distribution to noncontrolling interest shareholders (475 ) (475 ) Purchase of noncontrolling interest (2,754 ) (1,996 ) (4,750 ) Dividends paid on common stock ($0.52 per share) (8,414 ) (8,414 ) Stock dividend declared (15,995 ) – Balance at September 30, 2011 (Restated) $ ) $ $
